DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Species I (Fig. 2A-B), Species A (Fig. 3A), and Species 1 (Fig. 6A) in the reply filed on 08/20/2021 is acknowledged.  Initially, although applicant asserts that Claims 1-2 & 11-18 each read on the elected species, further review of the instant application reveals that Claim 15 also fails to read on applicant’s elected species.
Regarding Claim 15: The limitation wherein the “second coupling structure exists on bonding surfaces of the second substrate (110B) and the third substrate (110C) and includes an electrode junction structure (159) in which electrodes formed on the respective bonding surfaces are joined to each other in direct contact with each other” fails to read on any of the elected species.  Instead, this limitation appears to read on nonelected Species 27 (e.g. Fig. 11B; see ¶ [0150]).  Therefore Claim 15 is also hereby withdrawn from examination for failing to read on the elected invention.
In sum, Claims 3-10 & 15 are all hereby withdrawn from examination for failing to read on any of the elected species (e.g. see MPEP § 821 teaching “[a]ll claims that the examiner finds are not directed to the elected invention are withdrawn from further consideration by the examiner”).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s):  
Regarding Claims 1 & 18: The third semiconductor substrate (Tr11-13) “having a circuit formed thereon”; this “circuit” is not illustrated by applicant’s drawings.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SOLID-STATE IMAGING DEVICE INCLUDING COUPLING STRUCTURES FOR ELECTRICALLY INTERCONNECTING STACKED SEMICONDUCTOR SUBSTRATES 

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  All dependent claims are also rejected for depending from an indefinite base claim.
Regarding Independent Claims 1 & 18:
Both Claims end with the following language: 
The limitation of “a first coupling structure for electrically coupling a circuit of the first substrate and the circuit of the second substrate to each other not existing, or not including a coupling structure formed from the first substrate as a base over bonding surfaces of the first substrate and the second substrate” creates confusion to the degree of rendering Claim 1 indefinite.  Specifically, the instant recitation of a “first coupling structure … not existing” is inherently self-contradicting, and therefore confusing, because it positively claims the structure, and then prohibits its implementation.  Consequently, a potential infringer would not be able to reasonably ascertain whether the “first coupling structure” is even required by the claimed invention.  Additionally, the recitation of the “first coupling structure for electrically coupling a circuit of the first substrate and the circuit of the second substrate to each other not existing” contradicts applicant’s elected embodiment of Fig. 6A which does, in fact, exhibit conductor 510 electrically coupling circuit(s) of first substrate 110A with circuit(s) of second substrate 110B.
Additionally, the limitation of “a first coupling structure … not including a coupling structure formed from the first substrate as a base” further renders the claim indefinite because, upon parsing this limitation, it is not clear if the adjectival phrase “as a base” modifies the “first coupling structure”, the “coupling structure”, or the “first substrate”.  Also, it is not clear what structural significance, if any, is conveyed by the phrase “as a base”.
Furthermore, the language of “a first coupling structure … not including a coupling structure…” further renders the claim indefinite because the instant claims fail to adequately delineate exactly which features are, or are not, “included” with the “first coupling structure”.  The instant specification creates further confusion regarding which structural features do or do not constitute part of the “coupling structure”.  For instance, the applicant’s specification teaches the following: 
In ¶ [0035]: “Note that this specification also collectively refers, as coupling structures, to structures such as the pads 151, and the pad openings 153a, 153b, and 153c illustrated in FIG. 1 that electrically couple various wiring lines included in the substrates to each other.  Although not used in the configuration illustrated in FIG. 1, a TSV (via provided by penetrating at least one of the semiconductor substrate 101, 121, or 131 from one surface of any of the first substrate 110A, the second substrate 110B, and the third substrate  110C) and an electrode junction structure [Emphasis examiner’s]  (structure in which the electrodes formed on the respective bonding surfaces of the first substrate 110A and the second substrate 110B, or the respective bonding surfaces of the second substrate 110B and the third substrate 110C are joined in direct contact with each other) described below are also included in the coupling structures [Emphasis examiner’s].”
In ¶ [0037]:
“However, in the solid-state imaging device 1 according to the present embodiment, a coupling structure for electrically coupling the respective signal lines of the first substrate 110A and the second substrate 110B to each other and electrically coupling the respective power supply lines of the first substrate 110A and the second substrate110B to each other does not include a coupling structure [Emphasis examiner’s] (e.g., TSV and electrode junction structures described below) over the bonding surfaces of the first substrate 110A and the second substrate 110B…
“In addition, in the solid-state imaging device 1, there may be even a case where no coupling structure exists for electrically coupling the respective signal lines of the first substrate 110A and the second substrate 110B to each other [Emphasis examiner’s] and electrically coupling the respective power supply lines of the first substrate 110A and the second substrate 110B to each other.”
Accordingly, not only does the applicant’s definition of what constitutes a “coupling structure” change variously throughout their written description, but applicant’s disclosure cannot even effectively state that a “coupling structure” is a part of their invention, further adding to the confusion.
The examiner reached out to applicant’s representative, Pramod Chintalapoodi, whose office confirmed that the cited claim language was confusing and in need of revision.  However, applicant’s representative was unable to provide further guidance which might better inform the examiner for examination purposes.
Based on the portions of the instant specification cited above, for examination purposes the “first coupling structure” will be interpreted as an optional feature which is not definitely required by the claimed invention.
Finally, it is also unclear if the “coupling structure” refers to the previously claimed “first coupling structure”, or instead refers to a different structural feature altogether.  However, based on the instant specification, for examination purposes these two claim features will be interpreted as one and the same.
See MPEP § 2173.02 I, holding that a lowered standard of indefiniteness is applied during examination proceedings, encouraging the resolution of any ambiguities during prosecution.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11-14, & 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2015/0270307 to Umebayashi et al. (from hereinafter Umebayashi).
Regarding Claim 1 (as best understood), Umebayashi teaches a solid-state imaging device (e.g. Figs. 3-40; see Fig. 6 reproduced below for convenience) comprising:
a first substrate (e.g. 211; see ¶ [0123]) including a first semiconductor substrate (e.g. layer including photodiode 234; see ¶ [0123-125]) and a first multi-layered wiring layer (e.g. 245; see ¶ [0127-128]) stacked on the first semiconductor substrate (234), the first semiconductor substrate (234) having a pixel unit (e.g. pixel array 403; see Fig. 10 and ¶ [0166-183]) formed thereon, the pixel unit (403) having pixels (402) arranged thereon;
a second substrate (e.g. 212; see ¶ [0128-129]) including a second semiconductor substrate  (e.g. layer including transistors Tr6-8; see ¶ [0128-134]) and a second multi-layered wiring layer (e.g. 255; see ¶ [0136-138]) stacked on the second semiconductor substrate (Tr6-8), the second semiconductor substrate (Tr6-8) having a circuit (e.g. Tr6-8) formed thereon, the circuit (Tr6-8) having a predetermined function (e.g. “logic”; see ¶ [0134]); and
a third substrate  (e.g. 213; see ¶ [0139-141]) including a third semiconductor substrate (e.g. layer including transistors Tr11-13; see ¶ [0140-141]) and a third multi-layered wiring layer (e.g. 345; see ¶ [0142-144]) stacked on the third semiconductor substrate (Tr11-13), the third semiconductor substrate (Tr11-13) having a circuit (e.g. Tr11-13) formed thereon, the circuit having a predetermined function (e.g. “memory”; see ¶ [0140]),
the first substrate (211), the second substrate (212), and the third substrate (213) being stacked in this order,
the first substrate (211) and the second substrate (212) being bonded together (at adhesive surface 291; see ¶ [0146-147]) in a manner that the first multi-layered wiring layer (245) and the second semiconductor substrate (e.g. Tr6-8) are opposed to each other,
a first coupling structure (as detailed above in the indefiniteness rejection, the examiner’s assessment concluded that for the purposes of examination, this “coupling structure” was deemed an optional feature not required by the instant claims; nevertheless, in a bona fide effort to best apply the prior art of record to the instant invention, “pad hole” 351 of Umebayashi [see Figs. 6 & 11-12 and ¶ 0130-154] best relates to applicant’s “first coupling structure”) for electrically coupling a circuit of the first substrate (211) and the circuit of the second substrate (212) to each other not existing, or not including a coupling structure formed from the first substrate (211) as a base over bonding surfaces of the first substrate (211) and the second substrate (212).

    PNG
    media_image1.png
    697
    602
    media_image1.png
    Greyscale


Regarding Claim 2, Umebayashi teaches the solid-state imaging device according to claim 1, wherein the first coupling structure (351; see Figs. 6 & 11-12) includes an opening provided from a back surface side (e.g. top of 211 as oriented in Fig. 6) of the first substrate (211) to expose a predetermined wiring line (e.g. 280; see ¶ [0128-132]) in the first multi-layered wiring layer (245), and an opening (e.g. “opening” that accommodates electrical contacts 265/311) provided by penetrating at least the first substrate (211) from the back surface side (top of 211) of the first substrate (211) to expose a predetermined wiring line (e.g. 250; see ¶ [0136-137]) in the second multi-layered wiring layer (255).
		Again, the examiner’s discussion of indefiniteness above concluded that for the purposes of examination, this “coupling structure” was deemed an optional feature that is not required by the instant claims.

Regarding Claim 11, Umebayashi teaches the solid-state imaging device according to claim 1, further comprising a third coupling structure (e.g. contacts 265/311) for electrically coupling the circuit of the first substrate (211) and the circuit of the third substrate (213) to each other, wherein
the second substrate (212) and the third substrate (213) are bonded together (at adhesive surface 292; see ¶ [0146-147]) in a manner that the second multi-layered wiring layer (255) and the third multi-layered wiring layer (345) are opposed to each other, and
the third coupling structure includes a via (e.g. 265/311 collectively form a “via”) provided by penetrating at least the second substrate (212) from the back surface side (top of 211) of the first substrate (211) or a back surface side (bottom of 213) of the third substrate (213), the via (265/311) electrically coupling a predetermined wiring line (280) in the first multi-layered wiring layer (245) and a predetermined wiring line (330) in the third multi-layered wiring layer (345) to each other.
Again, the examiner’s discussion of indefiniteness above concluded that for the purposes of examination, this “coupling structure” was deemed an optional feature that is not required by the instant claims.

Regarding Claim 12, Umebayashi teaches the solid-state imaging device according to claim 11, wherein the via (265/311) has a structure in which electrically-conductive materials are embedded in a first through hole (e.g. portion of 265 contacting 280) that exposes the predetermined wiring line (280) in the first multi-layered wiring layer (245), and a second through hole (e.g. portion of 311 contacting 330) that exposes the predetermined wiring line (330) in the third multi-layered wiring layer (345) and is different from the first through hole (e.g. at least because the first and second through holes are different in location, terminals, shape), or a structure in which films including electrically-conductive materials are formed on inner walls of the first through hole and the second through hole.

Regarding Claim 13, Umebayashi teaches the solid-state imaging device according to claim 11, wherein the via (265/311) has a structure in which an electrically-conductive material is embedded in one through hole provided to contact the predetermined wiring line in the third multi-layered wiring layer (345) and expose the predetermined wiring line in the first multi-layered wiring layer (245), or one through hole provided to contact the predetermined wiring line (280) in the third multi-layered wiring layer (345) and expose the predetermined wiring line in the first multi-layered wiring layer (245), or a structure in which a film including an electrically-conductive material is formed on an inner wall of the through hole.

Regarding Claim 14, Umebayashi teaches the solid-state imaging device according to claim 13, wherein the via (265/311) is also electrically coupled to a predetermined wiring line (250) in the second multi-layered wiring layer (255).
Regarding Claim 16, Umebayashi teaches the solid-state imaging device according to claim 1, wherein the second substrate (212) and the third substrate (213) include at least one of a logic circuit (e.g. “logic”; see ¶ [0134]) or a memory circuit (e.g. “memory”; see ¶ [0140]), the logic circuit executing various kinds of signal processing related to an operation of the solid-state imaging device, the memory circuit temporarily holding a pixel signal acquired by each of the pixels of the first substrate (211).

Regarding Claim 17, Umebayashi teaches the solid-state imaging device according to claim 1, wherein
the second substrate (212) includes a pixel signal processing circuit (e.g. “logic”; see ¶ [0134]) that performs AD conversion on a pixel signal acquired by each of the pixels (402) of the first substrate (211), and
the first coupling structure (351) exists in association with each of the pixels (402) for transmitting the pixel signal to the pixel signal processing circuit.

Regarding Claim 18 (as best understood), Umebayashi teaches an electronic apparatus comprising
a solid-state imaging device (Fig. 10) that electronically shoots an image of an object to be observed, the solid-state imaging device including
a first substrate (211; see Fig. 6 above) including a first semiconductor substrate (234) and a first multi-layered wiring layer (245) stacked on the first semiconductor substrate (234), the first semiconductor substrate (234) having a pixel unit formed (403) thereon, the pixel unit having pixels (402) arranged thereon,
a second substrate (212) including a second semiconductor substrate (Tr6-8) and a second multi-layered wiring layer (255) stacked on the second semiconductor substrate (Tr6-8), the second semiconductor substrate (Tr6-8) having a circuit formed thereon, the circuit having a predetermined function  (e.g. “logic”; see ¶ [0134]), and
a third substrate (213) including a third semiconductor substrate (Tr11-13) and a third multi-layered wiring layer (345) stacked on the third semiconductor substrate (Tr11-13), the third semiconductor substrate (Tr11-13) having a circuit formed thereon, the circuit having a predetermined function (e.g. “memory”; see ¶ [0140]),
the first substrate (211), the second substrate (212), and the third substrate (213) being stacked in this order,
a circuit (e.g. Tr1-2) of the first substrate (211) and the circuit of the second substrate (212) being bonded together (at adhesive surface 291; see ¶ [0146-147]) in a manner that the first multi-layered wiring layer (245) and the second semiconductor substrate (Tr6-8) are opposed to each other,
a first coupling structure (351) for electrically coupling the first substrate (211) and the second substrate (212) to each other not existing, or not including a coupling structure formed from the first substrate (211) as a base over bonding surfaces of the first substrate (211) and the second substrate (212).
		Again, the examiner’s discussion of indefiniteness above concluded that for the purposes of examination, this “coupling structure” was deemed an optional feature that is not required by the instant claims.
Relevant Prior Art of Record
The examiner’s thorough search of the prior art yielded the following additional references, which are also considered relevant to the patentability of the claimed invention:
U.S. Pre-Grant Pub. 2016/0284753 to- Komai et al.

U.S. Pre-Grant Pub. 2016/0111468 to- Qian et al.

U.S. Pre-Grant Pub. 2017/0092680 to- Kwon.

U.S. Pre-Grant Pub. 2016/0254299 to- Gomi.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892

/Matthew E. Gordon/Primary Examiner, Art Unit 2892